    Case 19-08104       Doc 32   Filed 05/27/20 Entered 05/27/20 17:42:39        Desc Main
                                   Document     Page 1 of 7


                        UN ITED STATES BAN KRUPTCY CO URT
                         NORTHERN DISTRICT OF ILLINO IS
                                 EASTERN D IVISION


In re:                                            Chapter 7

John Lee Easley & Christine M. Easley,            Bankruptcy No. 19-08104

                     Debtors.                     Honorable Judge LaShonda A. Hunt




                                   NOTICE OF MOTION

        Please take notice that on June 5, 2020 at 9:15 A.M. or as soon thereafter as counsel
  may be heard, the undersigned attorneys shall appear before the Honorable Judge
  LaShonda A. Hunt, United States Bankruptcy Judge for the Northern District of Illinois, or
  any judge sitting in his or her stead, in Joliet City Hall, 150 West Jefferson Street, 2nd
  Floor, Joliet, IL 60432, and shall then and there present the attached Trustee’s Motion for
  Turnover, a copy of which is attached hereto and herewith served upon you.

         This motion will be presented and heard telephonically. No personal appearance
  in court is necessary or permitted. To appear and be heard telephonically on the motion,
  you must set up and use an account with Court Solutions, LLC. You can set up an account
  at www.CourtSolutions.com or by calling Court Solutions at (917) 746-7476.

         If you object to this motion and want it called on the presentment date above, you
  must file a Notice of Objection no later than two (2) business days before that date. If a
  Notice of Objection is timely filed, the motion will be called on the presentment date. If no
  Notice of Objection is timely filed, the court may grant the motion in advance without a
  hearing.

  Dated: May 27, 2020                         Cindy M. Johnson, not individually but as the
                                              chapter 7 trustee of the bankruptcy estate of
                                              John Lee Easley & Christine M. Easley,

                                              By: /s/ Daniel J. Nickel
                                              One of her Attorneys
  Zane L. Zielinski (6278776)
  Daniel J. Nickel (6278133)
  THE LAW OFFICE OF
      ZANE L. ZIELINSKI, P.C.
  6336 North Cicero Avenue, Suite 201
  Chicago, Illinois 60646
  d. 773-877-3191 / 773-981-4725 (Nickel)
  Case 19-08104        Doc 32     Filed 05/27/20 Entered 05/27/20 17:42:39   Desc Main
                                    Document     Page 2 of 7


f. 815-846-8516
e. trustee@zanezielinski.com
e. daniel@nickellawoffice.com

                                      Certificate of Service

       I, Daniel J. Nickel, an attorney, hereby certify that on May 27, 2020, pursuant to
Section II.B.4 of the Administrative Procedures for the Case Management/Electronic Case
Filing System and Fed.R.Civ.P. 5(a), I caused a copy of the foregoing Notice of Motion and
the accompanying Trustee’s Motion for Turnover to be served electronically through the
Court’s Electronic Notice for Registrants on all persons identified as Registrants on the
Service List below and by U.S. mail to those parties listed below to be served by mail.

                                                      /s/ Daniel J. Nickel

                                           Service List

VIA ELECTRONIC SERVICE


David M. Siegel                 davidsieglbk@gmail.com
      Debtors’ Counsel

Cindy M. Johnson                cmjtrustee@jnlegal.net
      Chapter 7 Trustee

Zane Zielinski                  zanezielinski@trustee.com

CREDITORS WHO REQUESTED NOTICE – SERVED BY EMAIL ONLY

PRA Receivables Management, LLC              claims@recoverycorp.com

MANUAL SERVICE – VIA U.S. MAIL

Motion Respondent
Timothy Clark
McGrath & Clark PC.
440 S. State Street
Manhattan, IL 60442


Debtor                                              Debtor
Christine M. Easley                                 John Lee Ea sley
14136 Hunt Club                                     14136 Hunt Club
Plainfield, IL 60544                                Plainfield, IL 60544



                                                2
    Case 19-08104     Doc 32     Filed 05/27/20 Entered 05/27/20 17:42:39       Desc Main
                                   Document     Page 3 of 7


                       UN ITED STATES BAN KRUPTCY CO URT
                        NORTHERN DISTRICT OF ILLINO IS
                                EASTERN D IVISION


In re:                                             Chapter 7

John Lee Easley & Christine M. Easley,             Bankruptcy No. 19-08104

                      Debtors.                     Honorable Judge LaShonda A. Hunt



                      TRUSTEE’S MOTION FOR TURNOVER ORDER

         NOW COMES Cindy M. Johnson, not individually, but as chapter 7 trustee (the

  “Trustee”) for the bankruptcy estate of John Lee Easley & Christine M. Easley (collectively

  referred to as “Debtors”), and hereby requests the entry of a turnover order directing

  Timothy Clark and his law firm, McGrath & Clark PC (“Respondent” or “Clark”) to turn

  over documents described in this Motion to the Trustee, and in support thereof states as

  follows:

         1.     The Trustee is informed that the Respondent, Timothy Clark and his law

  firm, McGrath & Clark PC, have documents related to the estate’s potential assets, which

  include the Debtors’ residential property in Plainfield, Illinois and cash funds the Debtors

  possibly used, prior to filing for bankruptcy, to pay off a claim for delinquent taxes

  (exceeding $50,000) against the property.        In particular, Clark is an attorney who

  represented the Debtors in a case in Will County in connection with a tax sale of the

  Debtors’ property due to unpaid real estate taxes. As more fully described below, a short

  time before they filed their chapter 7 petition, on information and belief, the Debtors

  obtained significant cash proceeds and paid same to the tax purchaser or other party in

  interest in exchange for the tax purchaser’s relea se of its interest in the property. On

                                               3
  Case 19-08104        Doc 32   Filed 05/27/20 Entered 05/27/20 17:42:39        Desc Main
                                  Document     Page 4 of 7


information and belief, the Respondent represented the Debtors in the foregoing transaction

and also represented them in a state court proceeding that involved the sale of the Property

due to unpaid taxes.

       2.      The Trustee files this motion out of an abundance of caution in order to

obtain the Court’s order directing the Respondent to turn over the documents. Trustee’s

counsel has spoken with the Respondent who has indicated he will produce the documents.

                                      BACKGROUND

       3.      On March 22, 2019 (the “Petition Date”), the Debtors filed a voluntary

petition in this Court for protection under chapter 7 of the Bankruptcy Code.

       4.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334.

Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       5.      On May 21, 2019, a meeting of the Debtors’ creditors was convened pursuant

to Section 341 of the Bankruptcy Code (the “341 Meeting”).           This Court entered the

discharge order on June 25, 2019.

       6.      On March 20, 2019 the Debtors transferred their residential real estate located

at 14136 Hunt Club Lane, Plainfield, IL 60544 (the “Property”) to a newly created land trust.

Exhibit 1, Deed in Trust. Two days later on March 22, 2019, they filed their chapter 7

petition.   However, at this stage of the Trustee’s investigation, it is apparent that the

Debtors did not disclose or record their Deed in Trust until after they received their

discharge on June 25, 2019. They did not record the Deed in Trust until September, 2019,

which was six months after the chapter 7 petition’s filing.       The Trustee only recently

became aware of the Deed in Trust.



                                              4
  Case 19-08104       Doc 32       Filed 05/27/20 Entered 05/27/20 17:42:39     Desc Main
                                     Document     Page 5 of 7


       7.      In connection with the Property and the Deed in Trust, the Trustee is further

informed of the following and has a good faith belief that:

            (a) The Property was sold at a tax sale prior to the Debtors filing their

               bankruptcy petition;

            (b) the Debtors used or obtained $50,000 in cash which they transferred to a tax

               purchaser, or its agent, who had purchased their delinquent taxes on the

               Property, and the Debtors thereby received all of the tax purchaser’s interest

               in the Property; and

            (c) The Property has a market value in excess of $270,000 and is potentially free

               and clear of any liens or mortgages, and the Debtors have a 100% ownership

               interest therein.

       8.      The Trustee is informed that, in connection with the tax sale of the Property,

there was a legal proceeding in Will County Circuit Court, Interstate Funding v. [illegible],

case no. 18 TX 142, that adjudicated the rights of the Debtors, the tax purchaser and other

potential parties in the Property. The Trustee is informed that Respondent represented the

Debtors, or other interested party, in that Will County case. Exhibit 2, June 5, 2019 Order.


       9.      In order to investigate the above-described incidents and potential assets of

the estate, it is essential that the Trustee obtain the relevant documents from the

Respondent who represented the Debtors in the transaction, and in the Will County state

court proceeding that involved the Property’s tax sale.




                                               5
  Case 19-08104      Doc 32     Filed 05/27/20 Entered 05/27/20 17:42:39          Desc Main
                                  Document     Page 6 of 7


       10.     Trustee requests that this Court enter an order that the Respondent and his

law firm, McGrath & Clark PC, shall turn over the following documents to the Trustee

within seven days:


               (a) All documents that relate to the trust agreement SBL 4771, the trust

                  agreement described in the Deed in Trust attached to this Motion as

                  Exhibit 1, and the Property’s transfer as described in Exhibit 1;


               (b) All documents that relate to the Will County state court case, Interstate

                  Funding v. [illegible], case no. 18 TX 142, which is described on the attached

                  Exhibit 2, the legal and factual issues relating to all parties’

                  rights/interests in the Property at issue in said case, and Respondent’s

                  representation of any parties therein.


       WHEREFORE, the Trustee requests that this Court enter an order directing Timothy

Clark and his law firm, McGrath & Clark PC, to turn over, within seven (7) days of this

Order, the aforementioned documents and information, and grant the Trustee any other

relief that is just and necessary in the circumstances.


                                RESPECTFULLY SUBMITTED,




                                                6
 Case 19-08104     Doc 32   Filed 05/27/20 Entered 05/27/20 17:42:39        Desc Main
                              Document     Page 7 of 7


May 27, 2020


                            Cindy M. Johnson, not individually but as chapter 7
                            trustee for the bankruptcy estate of John Lee Easley
                            & Christine M. Easley,



                            By:    Daniel J. Nickel
                                  One of her attorneys



Zane L. Zielinski (6278776)
Daniel J. Nickel (6278133)
THE LAW OFFICE OF
 ZANE L. ZIELINSKI, P.C.
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
d. 773-877-3191 (773-981-4725 – Nickel)
f. 815-846-8516
e. trustee@zanezielinski.com
e. daniel@nickellawoffice.com




                                           7
